Citation Nr: 1122679	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for PTSD.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 to July 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for PTSD, bilateral hearing loss, and tinnitus.  

The psychiatric disorder claim on appeal was previously characterized as one solely for service connection for PTSD.  However, by judicial precedent, the U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions to a lay Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the claims file contains medical records with diagnosis of other psychiatric disability, the psychiatric disorder claim on appeal has accordingly been restyled to include a request to reopen the claim for service connection for PTSD, and entitlement to service connection for a psychiatric disorder other than PTSD.  Because the Board will herein reopened the PTSD claim, the psychiatric disorders will be developed and adjudicated together.  

The issues of entitlement to service connection for a psychiatric disorder to including PTSD, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.

FINDINGS OF FACT

1.  By a February 2008 decision the Board denied service connection for PTSD, and that decision was final.

2.  The evidence associated with the claims file subsequent to the February 2008 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Board herein grants the Veteran's appealed request to reopen his claim for service connection for PTSD.  That reopened claim - expanded to include service connection for other psychiatric disability - is the subject of the Remand, below.  Hence, to the limited extent of this request to reopen herein decided, there is no reasonable possibility that any notice or development assistance would further the claim.

II.  Request to Reopen Claim for Service Connection For PTSD

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Generally, in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

In this case, at the time of the Board's February 2008 decision denying service connection for PTSD, there was of record no evidence of engagement in combat with the enemy in service, no evidence or assertion or other information concerning an in-service stressor, and no medical or mental health evidence of a current diagnosis of PTSD.  

Subsequent to that February 2008 decision, there has been added to the record VA mental health treatment records including treatment for an assessed dysthymic disorder in June 2009 and August 2009.  At the June 2009 treatment the Veteran asserted that while no fellow soldiers he knew were killed in Vietnam, and he was not shot at or injured in service, fellow soldiers with supplies did die en route to his camp in Vietnam, and he did feel as if his life was in danger in Vietnam.  This new evidence presents the possibility of an in-service stressor.  In addition, the examining physician concluded that the Veteran did not meet the full diagnostic criteria for PTSD, but he did have dysthymia and did have post-traumatic sequelae of his PTSD experiences, including crowd avoidance, ready startle response, becoming frustrated easily, and mood swings.  The case thus presents new evidence since the Board's prior denial of the claim which contributes to the possibility of substantiating the claim.  Reopening of the claim for PTSD is accordingly appropriate.  38 C.F.R. § 3.159(c)(4); Shade, supra.

In the Remand below, the Board seeks to obtain development of service connection for other psychiatric disability, pursuant to Clemons, supra.  The examination requested by the Remand is asked as well to address the question of PTSD as related to service, because the case presents the possibility of the Veteran's development of PTSD related to service subsequent to the 2009 VA treatments documented within the record.  



ORDER

The claim for service connection for PTSD is reopened, and the claim is thus granted to the extent of that reopening.  


REMAND

The Veteran contends that he has hearing loss and tinnitus related to service.  Hearing loss examinations in January 1966, prior to service, and in May 1969 for service separation, do not show hearing loss.  The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Veteran may nevertheless assert that noise exposure in service resulted in current hearing loss.  In addition, he may assert that he has had tinnitus since service, with both in-service and post-service medical records silent about the presence or absence of tinnitus.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection (or for benefits pursuant to 38 U.S.C.A. § 1151) by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, both the broadened claim for service connection for a psychiatric disorder and the claim for service connection for tinnitus warrant examinations based on the Veteran's claims or assertions serving as an indication of a link to service.  Because those examinations are to be obtained, the examiners should also address claims for PTSD and hearing loss, in order to assure adequacy of those examinations.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

That said, the Board notes that the Veteran's authorized representative's contentions regarding a worsening of hearing acuity during service, based on service pre-enlistment examination in January 1966 and service separation examination in May 1969 appear to be erroneous.  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  With conversion of the scores from ASA to ISO units for the Veteran's January 1966 test, the pure tone thresholds, in decibels, for January 1966 and May 1969 were as follows:




HERTZ


Exam    Date
Ear
500
1000
2000
3000
4000
January 
RIGHT
10
5
5
5
0
1966
LEFT
15
10
10
5
0
May
RIGHT
0
0
5
-
5
1969
LEFT
0
0
5
-
5

Thus it would appear unlikely that these tests show any colorable worsening of the Veteran's hearing acuity over the course of service.  The VA examiner upon remand audiology examination must note these converted readings.  

In view of the foregoing, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases of claim for psychiatric disorders other than PTSD.  This notice should also reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The VCAA letter should also address the Veteran's hearing loss and tinnitus claims, asking him to provide any additional evidence or information regarding these claims for service connection.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain and associate with the claims file all as yet unobtained records of treatment at VA medical facilities or other indicated sources, with the Veteran's assistance, as appropriate.  

3.  Thereafter, afford the Veteran an audiology examination to address the nature and etiology of any current hearing loss and tinnitus, and informed by current audiology findings, lay statements, and medical evidence of record.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform  the adjudication of the Veteran's claim.  The examiner should address the following:

a.  The examiner should specifically note that the Veteran was provided an enlistment examination which included hearing loss testing in January 1966, but that these pure tone threshold test results, based on the date the test was administered by the military, are presumed to have been conducted in ASA units..  Upon conversion to ISO (ANSI) units, those results are as follows:




HERTZ


Exam    Date
Ear
500
1000
2000
3000
4000
January 
RIGHT
10
5
5
5
0
1966
LEFT
15
10
10
5
0

The Veteran was also afforded a service separation examination in May 1969, and based on the date administered, those pure tone threshold findings are presumed to have been recorded in ISO units, as follows:




HERTZ


Exam    Date
Ear
500
1000
2000
3000
4000
May
RIGHT
0
0
5
-
5
1969
LEFT
0
0
5
-
5

The examiner should note in that regard that the Veteran's authorized representative had made arguments in a March 2011 informal hearing presentation regarding decreased auditory acuity over the service interval which were based on those examination findings without converting the January 1966 threshold figures from ASA to ISO units.  

b.  The examiner should obtain a statement from the Veteran regarding lay-perceived onset and etiology of his claimed hearing loss and tinnitus.  The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  If the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or by submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings.  The examiner is further advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed hearing loss and tinnitus.  

c.  The examiner should then provide a new opinion responsive to the following questions:  (1) For any current hearing loss, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the hearing loss, was first manifested in service, pre-existed and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, is any such relationship between service and current hearing loss unlikely (i.e., less than a 50-50 probability)?  (2)  For any current tinnitus, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the tinnitus, was first manifested in service, pre-existed and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, is any such relationship between service and current hearing loss unlikely (i.e., less than a 50-50 probability)?  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

4.  Thereafter, afford the Veteran a psychiatric examination, addressing questions of the nature and etiology of any current psychiatric disorder.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform  the adjudication of the Veteran's claim.  The examiner should do the following:  

a.  The examiner should review the claims file, including a copy of this Remand, to inform of the Veteran's psychiatric history to the extent shown.  The examiner should conduct an examination informed by the record, including as informed by current and past assertions of the Veteran, past evidence including VA mental health treatment records in June and September of 2009, and service treatment records (not showing psychiatric issues). 

b.  The examiner should obtain a statement from the Veteran regarding lay-perceived onset and etiology of his claimed mental disorder(s). The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  If the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or by submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings.  The examiner is further advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed mental disorder(s).  

c.  The examiner should then provide an evaluation of the nature and severity of any and all current psychiatric disorders of the Veteran.  For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability).  

d.  For any psychosis present, the examiner should also opine whether the evidence supports the presence of the psychosis to a disabling degree within the first post-service year (the year beginning upon the Veteran's July 1969 separation from service).  

e.  If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis, and which of these, if any, occurred during the Veteran's period of active service from August 1966 to July 1969.  In this regard, the examiner may note any assertion by the Veteran of stressors.  

If the examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors.  In so doing, the examiner should weigh the Veteran's past history of statements, any mental dysfunction present, and questions of character or credibility presented in this case, and arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that asserted stressors were in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to those asserted stressors contributing to current PTSD.  

f.  If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability).  The examiner should provide a complete explanation for his/her opinions.

g.  The examiner is further advised that, under an amendment to VA regulations effective on July 13, 2010, "If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Regarding this exception to the general requirement for verification or corroboration of stressors, the "fear of hostile military or terrorist activity" must involve an enemy of the United States (either a military enemy or a terrorist enemy), and not merely a perceived enemy of the Veteran.  Thus, the Veteran's claimed stressors involving investigators or other military personnel pressuring her to provide statements against others involved in criminal acts, including acts involving illicit substances,  would not fit under this exception because no enemy of the United States is implicated.  

Thus, if the examiner diagnoses PTSD, the examiner must provide findings regarding the Veteran's alleged stressors, and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that they meet the new criteria, from a psychological perspective, in order for any uncorroborated stressor(s) to serve to support the PTSD claim.  The examiner must then address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD due to an in-service stressor meeting these criteria, or otherwise due to a corroborated in-service stressor.

h.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

5.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


